Title: From George Washington to Brigadier General William Maxwell, 9 November 1779
From: Washington, George
To: Maxwell, William


        
          Sir
          Pompton [N.J.] 9th Novemr 1779.
        
        I rode down to this place that I might be in the way, should the enemy, by their preparations upon Staten Island, seem to threaten any thing serious. But having heard nothing further to make me beleive that they intend to come over in any considerable force, I shall return part of the way to West point this Evening. Should they make any move towards you, you will give

instant notice to General Wayne, who will be in the neighbourhood of Acquaquanack—And to General Sullivan at this place.
        From a variety of circumstances, but particularly for want of Water to grind, we are like to be for a while exceedingly distressed for Flour. I would therefore wish you to put the troops under your command to an allowance for the present of three quarters of a pound ⅌ day and make an equivalent in meat, which they can easily barter for Vegetables, which will be a good substitute for the short allowance of Bread. I hope the necessity of this measure will not be of long duration, as the Commy assures me the want of Water is the principal difficulty.
      